Filed 9/20/21 Seagate Technology v. eSys Distribution CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 SEAGATE TECHNOLOGY LLC,                                                      D078823

            Plaintiff and Appellant,

            v.                                                                (Super. Ct. No. CV160181)

 ESYS DISTRIBUTION, INC.,

            Defendant and Respondent.


          APPEAL from an order of the Superior Court of Santa Cruz, Paul P.
Burdick, Judge. Affirmed.
          McManis Faulkner, James McManis, Matthew Schechter, Elizabeth
Pipkin, Christine Peek and Christopher Rosario for Plaintiff and Appellant.
          Wegstaffe, von Loewenfeldt, Busch & Radwick, Michael von
Loewenfeldt and Frank Busch for Defendant and Respondent.


                                                                    I
                                                     INTRODUCTION
          Seagate Technology LLC (Seagate) obtained a stipulated judgment
against eSys Distribution, Inc. (eSys Distribution) in a lawsuit arising out of
a commercial dispute. Years later, Seagate moved to amend the judgment to
add eSys Distribution’s former president, Vikas Goel, as an alter ego
judgment debtor. Seagate purported to serve its motion on Goel by mailing a
copy of the motion to him at an address in India. The trial court granted
Seagate’s motion, added Goel as an alter ego judgment debtor, and renewed
the judgment as to him.
       Thereafter, Goel specially appeared and moved to set aside the
judgment against him under Code of Civil Procedure section 473,

subdivision (d),1 and to vacate renewal of the judgment, on grounds that
Seagate never effected service of process on him. Additionally, he argued
Seagate’s purported service of its motion was invalid because he never
consented to service by mail and India did not allow service by mail under the
Convention on the Service Abroad of Judicial and Extrajudicial Documents in
Civil or Commercial Matters, November 15, 1965, 20 U.S.T. 361, T.I.A.S. No.
6638 (Hague Service Convention). The trial court accepted Goel’s arguments,
set aside the judgment as to Goel, and vacated renewal of the judgment as to
him.
       On appeal, Seagate contends it did not need to effect separate service of
process on Goel because he was the alter ego of the original judgment debtor,
eSys Distribution. We disagree. The trial court could not properly assess
whether Goel was the alter ego of eSys Distribution unless and until it had
jurisdiction over Goel—either through service of process, a waiver of service
of process, or a general appearance by Goel. It did not have jurisdiction over
Goel through any of these means. Therefore, the trial court correctly set
aside the judgment and vacated the renewal of the judgment as to Goel, and


1    Further undesignated statutory references are to the Code of Civil
Procedure.
                                       2
we affirm the challenged order on that basis. Because we affirm the order on
this basis, it is unnecessary for us to assess whether Seagate properly served
Goel with its motion to amend the judgment.
                                       II
                               BACKGROUND
                                       A
      Seagate is a California company that designs and manufactures
computer hard disk drives. Prior to 2006, Seagate had agreements with a
Singapore company called eSys Technologies Pte. Ltd. (eSys Singapore) for
the distribution of Seagate’s products. The business relationship between
Seagate and eSys Singapore deteriorated, spawning numerous lawsuits and
arbitrations among Seagate, eSys Singapore, and entities associated with
both companies. The present action is one of those lawsuits.
      In May 2008, Seagate filed this case against eSys Distribution, an
entity related to eSys Singapore, in the Superior Court for the County of
Santa Cruz. Seagate alleged eSys Distribution breached a contract
guaranteeing the payment of any indebtedness owed by eSys Singapore to
Seagate and its affiliates. eSys Distribution cross-complained against
Seagate for breach of contract and various business torts.
      In June 2009, Seagate, eSys Singapore, eSys Distribution, Goel, and
several other entities executed a settlement agreement to resolve all pending
and threatened actions, including the present lawsuit. The settlement
required eSys Singapore to issue a $15 million promissory note to a Seagate
affiliate, payable in five years. It also required Seagate and eSys
Distribution to file a stipulated judgment in the present action: (1) requiring
eSys Distribution to pay $86.9 million to Seagate; and (2) dismissing eSys
Distribution’s cross-complaint against Seagate. Seagate agreed not to


                                       3
execute on the stipulated judgment unless eSys Singapore failed to make
timely payments under the promissory note. The parties filed the stipulated
judgment, which the trial court entered.
      Ultimately, eSys Singapore did not satisfy its debt obligations under
the promissory note. It is not apparent from the record whether Seagate ever
executed, or attempted to execute, on the stipulated judgment against eSys
Distribution.
                                        B
      On December 12, 2014, Seagate filed a motion under section 187 to

amend the judgment to add Goel as an alter ego judgment debtor.2
According to Seagate, Goel was eSys Distribution’s alter ego because he
previously served as the company’s president and he once owned 99.9 percent
of the shares of its parent company, among other reasons.
      Seagate served its motion on eSys Distribution by mailing a copy of the
motion to eSys Distribution’s legal counsel. It purported to serve its motion
on Goel by mailing a copy of the motion to him at an address in India.
Seagate obtained the India address from a notice provision contained in the
parties’ settlement agreement. The notice provision stated in relevant part
as follows: “Any notice or demand required or permitted to be given herein
shall be made in writing[ ] to the addresses listed below ….” It then
designated an address for each signatory to the settlement agreement,
including the India address for Goel.



2      Section 187 states: “When jurisdiction is, by the Constitution or this
Code, or by any other statute, conferred on a Court or judicial officer, all the
means necessary to carry it into effect are also given; and in the exercise of
this jurisdiction, if the course of proceeding be not specifically pointed out by
this Code or the statute, any suitable process or mode of proceeding may be
adopted which may appear most conformable to the spirit of this Code.”
                                        4
      Goel did not oppose Seagate’s motion or otherwise appear in the action.
      On March 13, 2015, the court granted Seagate’s motion and amended
the judgment to add Goel as an alter ego judgment debtor. Seagate mailed a
notice of entry of the order granting its motion to the India address.
                                       C
      On April 5, 2019, Goel specially appeared and moved to set aside the
judgment as void under section 473, subdivision (d). He argued the judgment
was void because Seagate never effected valid service of process on him.
According to Goel, the only litigation filings Seagate purported to serve on
him were the briefs pertaining to Seagate’s motion to amend the judgment
and the notice of entry of the order granting that motion—not the complaint
or a summons.
      Even as to the motion to amend the judgment and the notice of entry,
Goel asserted Seagate’s service efforts were ineffectual because he never
consented to service by mail. As Goel explained, the settlement agreement
allowed service by mail only for actions pending before two courts (the
Superior Court for the County of Santa Clara and the U.S. District Court for
the Northern District of California (together, the Selected Courts)), not for




                                       5
actions pending in the Superior Court for the County of Santa Cruz.3
Further, Goel argued India did not permit service by mail under the Hague

Service Convention.4
      Seagate opposed Goel’s motion to set aside the judgment. It argued:
(1) it had no obligation to serve a complaint or summons on Goel because he
was the alter ego of eSys Distribution, which had appeared in the case; (2) it
properly served Goel with the motion to amend the judgment and the notice
of entry by mailing the filings to Goel in India and to eSys Distribution’s legal




3      The settlement agreement stated: “The Parties agree that either of the
following courts (the ‘Selected Courts’) may properly and nonexclusively serve
as the venue for any dispute arising as to the enforcement of the Settlement
Documents: (a) the Superior Court of the State of California for the County
of Santa Clara, or (b) the United States District Court for the Northern
District of California …. The parties consent to the personal jurisdiction of
the Selected Courts for the sole and limited purpose of adjudicating any
dispute arising as to the enforcement of the Settlement Documents. The
Parties agree to service of process by U.S. mail for any action in the Selected
Courts to enforce the Settlement Documents at the addresses set forth for
Notice …. Except for this limited consent, nothing in this clause specifically
or in the Settlement Documents generally shall be understood as constituting
a waiver of any objection by any Party to the exercise of personal jurisdiction
over that Party by any court, including the Selected Courts.”

4     In the alternative, Goel moved to quash service of summons on grounds
that he lacked minimum contacts with California and, therefore, the court
lacked personal jurisdiction over him. Because the court granted Goel’s
motion to set aside the judgment without addressing his minimum contacts
argument, and the parties do not address the minimum contacts issue in
their appellate briefs, we do not discuss the issue further.

                                       6
counsel, which “virtually represented” Goel in the litigation; and (3) Goel’s

motion was untimely.5
      After briefing was complete on Goel’s motion to set aside the judgment,
but before the court ruled on the motion, Seagate applied to renew the
judgment under section 683.120. The court clerk granted the application,
thus extending the judgment’s enforceability. Goel then moved to vacate
renewal of the judgment, and Seagate opposed Goel’s motion, based on the
same arguments they made in connection with Goel’s motion to set aside the
judgment.
      On September 11, 2019, the trial court granted Goel’s motion to set
aside the judgment as void and his motion to vacate renewal of the judgment.
In its order, the court cited case law for the proposition that an alleged alter
ego defendant must be served with a copy of the complaint and summons. It
also found service of the motion to amend the judgment and the notice of
entry of order granting the motion were ineffectual because Goel did not
consent to service by mail and Goel was not served in accordance with the
requirements of the Hague Service Convention.
                                       III
                                 DISCUSSION
                                        A
                                Legal Standards
      Goel moved to vacate the judgment under section 473, subdivision (d).
That statute states in relevant part as follows: “The court … may, on motion
of either party after notice to the other party, set aside any void judgment or


5     Seagate did not respond to Goel’s argument that the consent to service
by mail provision in the settlement agreement was limited solely to actions
pending in the Selected Courts. Seagate also did not respond on the merits to
Goel’s arguments concerning the Hague Service Convention.
                                        7
order.” (§ 473, subd. (d).) Its use of the word “ ‘may’ … makes it clear that a
trial court retains discretion to grant or deny a motion to set aside a void
judgment [or order].” (Cruz v. Fagor America, Inc. (2007) 146 Cal.App.4th
488, 495.) Thus, a reviewing court “ ‘generally faces two separate
determinations when considering an appeal based on section 473,
subdivision (d): whether the order or judgment is void and, if so, whether the
trial court properly exercised its discretion in setting it aside.’ [Citation.]
The trial court’s determination whether [a judgment] is void is reviewed de
novo; its decision whether to set aside a void order is reviewed for abuse of
discretion.” (Pittman v. Beck Park Apartments Ltd. (2018) 20 Cal.App.5th
1009, 1020.) Here, Seagate challenges only the trial court’s determination
that the judgment as to Goel was void; therefore, the de novo standard
applies.
      Goel moved to vacate renewal of the judgment under section 683.170,
which states as follows: “The renewal of a judgment … may be vacated on
any ground that would be a defense to an action on the judgment[.]”
(§ 683.170, subd. (a).) “ ‘The judgment debtor bears the burden of proving, by
a preponderance of the evidence, that he or she is entitled to relief under …
section 683.170. [Citations.] On appeal, we examine the evidence in a light
most favorable to the order under review and the trial court’s ruling for an
abuse of discretion.’ [Citation.] Nevertheless, ‘the abuse of discretion
standard does not allow trial courts to apply an incorrect rule of law.
[Citation.] Consequently, a trial court’s resolution of a question of law is
subject to independent (i.e., de novo) review on appeal.’ ” (Rubin v. Ross
(2021) 65 Cal.App.5th 153, 161–162.)




                                         8
                                         B
                The Trial Court Lacked Jurisdiction Over Goel
      This appeal requires us to determine whether a court can obtain
jurisdiction over an alleged alter ego judgment debtor who has never been
served with the complaint or a summons, has not waived service of process,
and has not made a general appearance. As we will explain, jurisdiction does
not attach under these circumstances. Thus, any judgment rendered against
the alleged alter ego judgment debtor may be set aside as void.
                                         1
      “Courts generally refer to jurisdiction over the parties and subject
matter in any action as ‘fundamental jurisdiction,’ and where this is lacking
there is an entire absence of power to hear or determine the case. [Citation.]
Under such circumstances, ‘an ensuing judgment is void, and “thus
vulnerable to direct or collateral attack at any time.” ’ ” (County of San Diego
v. Gorham (2010) 186 Cal.App.4th 1215, 1225 (Gorham); see Strathvale
Holdings v. E.B.H. (2005) 126 Cal.App.4th 1241, 1249 [“ ‘When a court lacks
jurisdiction in a fundamental sense, an ensuing judgment is void, and “thus
vulnerable to direct or collateral attack at any time.” ’ ”].)
      “Personal jurisdiction over a nonresident defendant depends upon the
existence of essentially two criteria: first, a basis for jurisdiction must exist
due to defendant’s minimum contacts with the forum state; second, given
that basis for jurisdiction, jurisdiction must be acquired by service of process

in strict compliance with the requirements of our service statutes.”6 (Ziller
Electronics Lab GmbH v. Superior Court (1988) 206 Cal.App.3d 1222, 1229;
see Thomson v. Anderson (2003) 113 Cal.App.4th 258, 269 [the “power to


6     “ ‘Process’ signifies a writ or summons issued in the course of a judicial
proceeding.” (§ 17, subd. (b)(7).)
                                         9
exercise jurisdiction over a nonresident—the basis for personal jurisdiction—
is governed by … section 410.10,” while “[t]he means for obtaining
jurisdiction, once the basis is established, is valid service of process”].) This
appeal presents issues relating to the second of these two criteria—i.e., the
acquisition or assertion of jurisdiction over a nonresident defendant.
      “ ‘ “Service of process is the means by which a court having jurisdiction
over the subject matter asserts its jurisdiction over the party and brings
home to him reasonable notice of the action.” ’ [Citations.] [¶] Thus, formal
service of process performs two important functions. From the court’s
perspective, service of process asserts jurisdiction over the person. ‘Unless a
named defendant agrees to waive service, the summons continues to function
as the sine qua non directing an individual or entity to participate in a civil
action or forgo procedural or substantive rights.’ [Citation.] ‘The consistent
constitutional rule has been that a court has no power to adjudicate a
personal claim or obligation unless it has jurisdiction over the person of the
defendant.’ [Citation.] From the defendant’s perspective, ‘[d]ue notice to the
defendant is essential to the jurisdiction of all courts, as sufficiently appears
from the well-known legal maxim, that no one shall be condemned in his
person or property without notice, and an opportunity to be heard in his
defence.’ [Citation.] Service of process thus protects a defendant’s due
process right to defend against an action by providing constitutionally
adequate notice of the court proceeding.” (Rockefeller Tech. Investments
(Asia) VII v. Changzhou SinoType Tech. Co., Ltd. (2020) 9 Cal.5th 125, 139
(RTI).)
      California’s service of process requirements are set forth in section
413.10, et seq. In the case of service of process abroad, service may be made
by any method authorized for service within California, as directed by the


                                        10
trial court, or by any method prescribed by the law of the foreign country in
which service is made so long as the service is reasonably calculated to give
actual notice. (§ 413.10, subd. (c).) Service abroad must also comport with
the requirements of the Hague Service Convention, “ ‘a multilateral treaty
that was formulated in 1964 by the Tenth Session of the Hague Conference of
Private International Law ... [and] was intended to provide a simpler way to
serve process abroad, to assure that defendants sued in foreign jurisdictions
would receive actual and timely notice of suit, and to facilitate proof of service
abroad.’ ” (RTI, supra, 9 Cal.5th at p. 135.)
                                        2
      It is uncontested that Seagate has never served Goel with a copy of the
complaint or a summons. Further, Goel has never waived service of process
or generally appeared in the litigation. Given these undisputed facts, the
legal authorities discussed above compel us to conclude the judgment against
Goel was void and the trial court properly set aside the judgment as to him.
      Seagate argues service of process on Goel was unnecessary because he
was the alter ego of eSys Distribution and the court indisputably had
jurisdiction over eSys Distribution. We cannot accept Seagate’s alter ego
argument, which rests on circular and unsupportable reasoning. Without an
initial assertion of jurisdiction over Goel—which could be established only
through service of process, a waiver of service of process, or an appearance—
due process principles precluded the trial court from deciding whether Goel
was eSys Distribution’s alter ego. In other words, jurisdiction needed to
attach over Goel before the court could decide his alter ego status.
      The case law supports our conclusion. For instance, in Milrot v.
Stamper Medical Corp. (1996) 44 Cal.App.4th 182 (Milrot), the plaintiffs sued
their employer, Stamper Medical Corporation, and obtained a judgment that


                                       11
identified the judgment debtor as “Stamper Medical Corporation ‘et al.’ ” (Id.
at p. 184.) A notice of appeal was filed on behalf of “ ‘Stamper Medical
Corporation, doing business as Lindora Medical Clinic, and Marshall
Stamper, M.D.’ ” (Ibid.) Thereafter, the plaintiffs moved to “clarify” the
judgment to specifically identify two judgment debtors—Stamper Medical
Corporation and Dr. Stamper. (Ibid.) The trial court declined the plaintiffs’
request to add Dr. Stamper as a judgment debtor, but it nonetheless
amended the judgment to identify two separate judgment debtors—Stamper
Medical Corporation and Lindora Medical Clinic, Inc. (Lindora). (Ibid.)
      On appeal, the Milrot court concluded the judgment against Lindora
was void and reversed the order amending the judgment. (Milrot, supra, 44
Cal.App.4th at p. 188.) It reasoned that “[i]n order for the judgment against
[Lindora] to be valid, the [trial] court must have had jurisdiction over
[Lindora]. Normally jurisdiction is acquired by service. Here, [Lindora] was
never served” with the complaint. (Id. at p. 186; see id. at p. 185 [“[Lindora]
was never named as a defendant in any pleading and was never served in
this action with either a complaint or the motion to amend the judgment.”];
id. at p. 187 [“[Lindora] simply was not a party, was never served, was not a
target of the postjudgment motion, was not served with the postjudgment
motion”].) As the Milrot court explained, a void judgment cannot “stand in
the absence of jurisdiction simply on the suspicion that an alter ego … claim
might be warranted.” (Id. at p. 188.)
      Hennessey’s Tavern, Inc. v. American Air Filter Co. (1988) 204
Cal.App.3d 1351 (Hennessey’s Tavern) supports our conclusion as well.
There, the plaintiff sued defendants Air Filter and Elliott Air. (Id. at
pp. 1354–1355.) Five years later, the plaintiff filed an amended complaint
adding new causes of action and two new defendants—Allan Elliot and Air


                                        12
Temperature Systems—who were alleged to be Elliott Air’s alter egos. (Id. at
p. 1355.) The new defendants were served with a summons and the amended
complaint soon after it was filed. (Ibid.) However, the trial court granted the
new defendants’ motion to dismiss the amended complaint as time-barred
under section 583.210, on grounds that they were not served within three

years of the filing of the original complaint.7 (Id. at pp. 1355–1356.)
      The Court of Appeal reversed. (Hennessey’s Tavern, supra, 204
Cal.App.3d at p. 1361.) It reasoned that “[w]hen a defendant is first named
in an amended complaint, and is alleged to be the alter ego of a defendant
named in the original complaint, he is brought into the action as a new
defendant and the action is commenced as to him at the time the amended
complaint naming him is filed.” (Id. at p. 1359.) According to the court, “[i]t
is necessary that the new defendant be named in the amended complaint and
summons issued thereon, and that they be served upon him, in order for the
court to acquire jurisdiction over him and he be afforded his due process
rights to notice and the opportunity to be heard. This is true even though the
alter ego defendant is considered to be identical with, i.e., the ‘other self’ of,
the defendant named in the original complaint.” (Id. at pp. 1359–1360.)
Applying these principles, the court concluded “an alter ego defendant added
as a new defendant in an amended complaint must be served with the
amended complaint and summons thereon within three years after the filing
of the amended complaint first naming such defendant.” (Id. at p. 1360.)
      As we read them, Milrot and Hennessey’s Tavern stand for the
proposition that, absent an appearance or a waiver of service of process, a


7     Section 583.210, subdivision (a) stated in pertinent part as follows:
“The summons and complaint shall be served upon a defendant within three
years after the action is commenced against the defendant. ... [A]n action is
commenced at the time the complaint is filed.”
                                         13
court may exercise jurisdiction over an alter ego defendant only if he or she
has been served with process in accordance with the statutory scheme
governing service of process. (See also Ahart, Cal. Practice Guide: Enforcing
Judgments & Debts (The Rutter Group 2021) ¶ 6:1575.1 [“The court must
have jurisdiction over the judgment debtor’s alter ego in order to enter a valid
judgment against the alter ego. This is normally accomplished by service of
process.”].) We agree with this proposition. In our view, it is the only rule
that is consistent with due process principles requiring an assertion of
jurisdiction over a person prior to an adjudication of his or her rights.
      Seagate’s authorities do not suggest otherwise. Seagate relies
primarily on four decisions—Virtualmagic Asia, Inc. v. Fil-Cartoons, Inc.
(2002) 99 Cal.App.4th 228, Sonora Diamond Corp. v. Superior Court (2000)
83 Cal.App.4th 523, Sheard v. Superior Court (1974) 40 Cal.App.3d 207, and
Flynt Distributing Co. v. Harvey (9th Cir. 1984) 734 F.2d 1389—to support its
assertion that the court had jurisdiction over Goel based on his alleged status
as an alter ego. These decisions are inapposite. As Goel correctly notes, the
decisions addressed an issue not presented here—that is, whether alter egos’
contacts with a forum state can be attributed to one another to assess
whether a basis for jurisdiction exists. None of the decisions concern whether
a court may assert jurisdiction over an alleged alter ego defendant that has
never been formally served with process.
      Seagate’s other arguments also do not compel reversal. Seagate argues
the court obtained jurisdiction over Goel because his alter ego relationship
with eSys Distribution was “undisputed.” But there is a logical explanation
why Goel did not appear in court to dispute his alter ego status: Seagate
never served him with the process necessary to ensure he had adequate
notice and an opportunity to be heard in his defense. Surely, Goel was not


                                       14
required to litigate his alter ego status in a proceeding in which he was not a
party and for which he never received service of process. (See Brue v.
Shabaab (2020) 54 Cal.App.5th 578, 586 [“a defendant’s failure to appear
does not forfeit an objection the court has no personal jurisdiction over it”].)
Further, Seagate does not argue, and we do not discern from Goel’s appellate
brief or the appellate record, that Goel has ever conceded he was the alter ego
of eSys Distribution. Given these facts, Seagate’s characterization of Goel’s
alter ego status as undisputed is misleading. Goel has not admitted he was
an alter ego of eSys Distribution or waived his right to dispute the allegation.
      Next, Seagate contends jurisdiction attached over Goel because he was
aware of the present action and yet chose not to participate in it. However,
“[k]nowledge by a defendant of a plaintiff’s action does not satisfy the
requirement of adequate service of a summons and complaint.” (Renoir v.
Redstar Corp. (2004) 123 Cal.App.4th 1145, 1152; Gorham, supra, 186
Cal.App.4th at p. 1229 [“where it is shown that there has been a complete
failure of service of process upon a defendant, he generally has no duty to
take affirmative action to preserve his right to challenge the judgment or
order even if he later obtains actual knowledge of it because ‘[w]hat is
initially void is ever void and life may not be breathed into it by lapse of
time’ ”].) Thus, whatever knowledge Goel had about the case did not dispense
with Seagate’s obligation to effect service of process on him.
      Finally, Seagate argues that even if service of process is required when
a plaintiff amends a complaint to add an alter ego defendant, or files a
separate action against an alter ego defendant, it is unnecessary when a
plaintiff moves to add an alter ego defendant as a judgment debtor under
section 187. We disagree. The issue of alter ego status may be raised at
many stages in a case, including in the pleadings, at trial, at a hearing to


                                        15
determine a judgment debtor’s identity, or in separate action against an alter
ego. (Hennessey’s Tavern, supra, 204 Cal.App.3d at p. 1358.) As this case
illustrates, it can also be raised when a party seeks to amend the judgment
and add an alter ego judgment debtor under section 187. (Greenspan v.
LADT, LLC (2010) 191 Cal.App.4th 486, 508.)
      But section 187 is simply a “procedural mechanism.” (McClellan v.
Northridge Park Townhome Owners Ass’n, Inc. (2001) 89 Cal.App.4th 746,
754.) It does not supplant the basic due process principle that a court must
obtain jurisdiction over a person before it may render a binding judgment
against that person. (See Gorham, supra, 186 Cal.App.4th at p. 1226 [“ ‘[a]
judgment is void for lack of jurisdiction of the person where there is no proper
service of process on or appearance by a party to the proceedings’ ”]; Yu v.
Signet Bank/Virginia (1999) 69 Cal.App.4th 1377, 1385 [“A judgment of a
court lacking personal jurisdiction is a violation of due process, and it is null
and void everywhere”].) Seagate offers no legal authority, and no persuasive
argument, suggesting otherwise. Therefore, we reject Seagate’s contention
that it was excused from effecting service of process based on the particular
procedural device it used to raise the issue of Goel’s alleged alter ego status.
                                        C
      Goel has not waived service of process, generally appeared in the
litigation, or been served with the complaint or a summons. Given these
facts, we conclude the trial court properly found the judgment against Goel
was void for lack of jurisdiction, set aside the judgment as to Goel, and
vacated renewal of the judgment as to Goel. In light of our conclusion, it is




                                        16
unnecessary for us to assess the remaining issues presented in the parties’
appellate briefs.
                                      IV
                                DISPOSITION
      The order is affirmed. Goel is entitled to his costs on appeal.



                                                            McCONNELL, P. J.

WE CONCUR:


GUERRERO, J.


DO, J.




                                      17